Case 5:18-cv-00541-EEF-MLH Document 182 Filed 04/12/19 Page 1 of 3 PageID #: 3206



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION


  BRUCE CHARLES, on behalf of himself            *       CIVIL ACTION NO.:
  and all other similarly situated prisoners     *       5:18-CV-00541-EEF-MLH
  at David Wade Correctional Center,             *
                                                 *       JUDGE ELIZABETH E. FOOTE
                                                 *
         and                                     *
                                                 *
  The ADVOCACY CENTER,                           *
                                                 *       USMJ MARK L. HORNSBY
         PLAINTIFFS,                             *
                                                 *
  VS.                                            *       CLASS ACTION
                                                 *
  JAMES M. LEBLANC, et al.,                      *
                                                 *
         DEFENDANTS.                             *


                              PARTIES’ JOINT MEMORANDUM
                          ON CLASS CERTIFICATION SCHEDULING

         The Parties have jointly agreed that the class certification motion can be deferred to the

  dispositive motion stage. The Parties wish to conduct discovery for both class certification and the

  merits at the same time. The Parties understand that new deadlines will be set for expert reports

  and the closure of discovery.

         There is authority supporting this Court’s ability to schedule resolution of the class

  certification issues at the dispositive motion stage. The mandate of the Federal Rules is that the

  Court resolve the question of class certification at “an early practicable time.” Fed. R. Civ. P.

  23(c)(1). “Rule 23 permits a district court, in appropriate circumstances, to defer the issue of class

  certification until after disposing of summary judgment motions.” Danny B. ex rel. Elliott v.




                                                     1
Case 5:18-cv-00541-EEF-MLH Document 182 Filed 04/12/19 Page 2 of 3 PageID #: 3207



  Raimondo, 784 F.3d 825, 837–38 (1st Cir. 2015), see also Toben v. Bridgestone Retail Operations,

  751 F.3d 888, 896 (8th Cir. 2014); Curtin v. United Airlines, Inc., 275 F.3d 88, 93 (D.C. Cir. 2001).

         Jointly submitted by the Parties on this 12th day of April, 2019 through undersigned

  counsel.


                                        /s/ Jonathan C. Trunnell
                                        Jonathan C. Trunnell, La. Bar No. 36956, T.A.
                                        Sarah H. Voigt, La. Bar No. 18483
                                        Melanie Bray, La. Bar No. 37049
                                        Ronald K. Lospennato, La. Bar No. 32191
                                        Advocacy Center
                                        8325 Oak Street
                                        New Orleans, LA 70118
                                        504-708-1460
                                        504-507-1956 (fax)
                                        jtrunnell@advocacyla.org


                                        /s/ Katie M. Schwartzmann
                                        Katie M. Schwartzmann, La. Bar No. 30295
                                        Bruce Hamilton, La. Bar No. 33170
                                        ACLU Foundation of Louisiana
                                        P.O. Box 56157
                                        New Orleans, La 70156
                                        Telephone: (504) 522-0628
                                        Facsimile: (504) 613-5611
                                        kschwartzmann@laaclu.org

                                        Counsel for Plaintiffs

                                        AND

                                        JEFF LANDRY,
                                        ATTORNEY GENERAL

                                        KANTROW, SPAHT, WEAVER & BLITZER(A
                                        PROFESSIONAL LAW CORPORATION)
                                        445 North Boulevard, Suite 300 (70802)
                                        P. O. Box 2997
                                        Baton Rouge, Louisiana 70821-2997
                                        Telephone: (225) 383-4703
                                        Facsimile: (225) 343-0630



                                                   2
Case 5:18-cv-00541-EEF-MLH Document 182 Filed 04/12/19 Page 3 of 3 PageID #: 3208



                                      By: /s/ Randal J. Robert
                                              Randal J. Robert (#21840)
                                              Connell L. Archey (#20086)
                                              Keith J. Fernandez (#33124)
                                              George P. Holmes (#36501)
                                              Special Assistant Attorneys General
                                              Email: randy@kswb.com
                                                      connell@kswb.com
                                                      keith@kswb.com
                                                      george@kswb.com

                                              Margaret A. Collier (#33790)
                                              Assistant Attorney General
                                              Louisiana Department of Justice
                                              Civil Division
                                              P.O. Box 94005
                                              Baton Rouge, LA 70804-9005
                                              Telephone: (225) 326-6000
                                              Fax: (225) 326-6098
                                              Email: collierma@ag.louisiana.gov

                                              Counsel for Defendants



                                 CERTIFICATE OF SERVICE

          I certify that a copy of the foregoing has been served on the Defendants the 12th day of
  April, 2019, by utilization of this Court’s CM/ECF system.


                                      /s/ Jonathan Trunnell
                                      Jonathan Trunnell




                                                 3
